Citation Nr: 0817188	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  97-20 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a chronic sinus 
disorder to include sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel




INTRODUCTION

The veteran served on active service from October 1958 to 
April 1986. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
Cleveland, Ohio, Regional Office (RO) which, in pertinent 
part, denied service connection for sinusitis.  In February 
2001, the Board, in pertinent part, remanded the veteran's 
claim to the RO for additional action.  In August 2005 and 
October 2006, the Board, in pertinent part, again remanded 
the veteran's claim to the RO for additional action.  


FINDING OF FACT

A chronic sinus disorder was not shown at the most recent 
Department of Veterans Affairs examinations for compensation 
purposes of record.  


CONCLUSION OF LAW

A chronic sinus disorder to include sinusitis was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claim, the Board 
observes that the RO issued VCAA notices to the veteran in 
February 2001, January 2002, August 2005, November 2005, 
March 2006, and July 2006 which informed the veteran of the 
evidence generally needed to support a claim of entitlement 
to service connection and the assignment of an evaluation and 
effective date of an initial award of service connection; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claim.  Such notice effectively 
informed him of the need to submit any relevant evidence in 
his possession.  

The VA has attempted to secure all relevant documentation.  
The veteran has been afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  The veteran was scheduled for a hearing before a 
Veterans Law Judge sitting at the RO.  Unfortunately, he 
subsequently cancelled the scheduled hearing.  The veteran's 
appeal was remanded on three occasions to the RO for 
additional action.  There remains no issue as to the 
substantial completeness of the veteran's claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); and 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); petition 
for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) (No. 
07A588).  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2007).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  

The veteran's service medical records reflect that he was 
treated for sinusitis.  A December 1963 treatment record 
states that the veteran was diagnosed with acute right 
maxillary sinusitis.  A July 1967 treatment record states 
that an impression of acute sinusitis was advanced.  A 
November 1969 treatment entry states that an impression of 
rhinorrhea with a history of recurrent sinusitis was 
advanced.  A February 1970 treatment record notes that the 
veteran presented a history of "sinus trouble."  An April 
1972 treatment record notes that the veteran was in his 
quarters with "sinus."  A December 1972 paranasal X-ray 
study revealed no sinus abnormalities.  A June 1974 sinus 
X-ray study revealed no abnormalities.  At a July 1977 
periodic physical evaluation, the veteran presented a history 
of "occasional sinusitis during the wintertime."  On 
physical evaluation, the veteran's sinuses were reported to 
be normal.  A November 1979 treatment record notes that the 
veteran complained of facial/sinus congestion.  The veteran 
was reported to have a long history of sinusitis.  At an 
August 1982 periodic physical evaluation, the veteran 
presented a history of sinusitis.  On physical evaluation, 
the veteran's sinuses were reported to be normal.  At his 
March 1986 physical examination for service separation, the 
veteran presented a history of "chronic sinus problems."  
On physical examination, the veteran's sinuses were reported 
to be normal.  

A November 1994 VA computerized tomography study revealed 
findings consistent with sinusitis.  Clinical documentation 
from St. Thomas Hospital dated in October 1995 indicates that 
the veteran was admitted for treatment of sinusitis.  A 
contemporaneous electrodiagnostic study from Gary Bienvenu, 
M.D., conveys that the veteran's "sinuses appear to be free 
of significant disease."  

In his undated substantive appeal received in July 1997, the 
veteran advanced that he manifested and been treated for 
chronic sinusitis during active service.  He stated that he 
had been treated for chronic sinusitis since service 
separation.  

At an August 2004 VA examination for compensation purposes, 
the veteran complained of recurrent chronic sinusitis.  The 
examiner noted that the veteran's claims files were not 
available for review.  The physician commented that "the 
patient describes episodes of sinusitis regarding (sic) 
antibiotics, however, this is not present on examination 
today."  

At a January 2007 VA examination for compensation purposes, 
the veteran complained of sinusitis since 1963.  The veteran 
was diagnosed with a "history of chronic sinusitis, with no 
active disease."  The examiner clarified that:

Is there any current sinus disability 
related to diagnosis of sinusitis in 
service?  No - is not caused by or a 
result of diagnosed while at Ft. 
Campbell, KY.  ...  No current disability 
due to sinusitis.  No recent bouts of 
infection requiring antibiotics.  No 
surgery required.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran was treated for sinusitis during active service and 
following service separation.  However, multiple post-service 
physical evaluations failed to diagnose chronic sinusitis.  
While not a model of clarity, the report of the January 2007 
VA examination for compensation purposes expressly notes the 
veteran's prior history of "chronic sinusitis" and 
specifically concludes that the veteran no longer exhibits 
chronic sinusitis or any other chronic sinus disorder 
proximately related to his inservice sinusitis.  In the 
absence of evidence of chronic disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).   

The veteran's claim for service connection is supported 
solely by his accredited representative's written statements 
and his own written statements on appeal.  The Court has held 
that a lay witness is generally not capable of offering 
evidence involving medical knowledge such as the diagnosis of 
a particular condition.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The veteran is not competent to state that 
he has chronic sinusitis.  Indeed, such diagnosis was 
specifically negated by the report of the January 2007 VA 
examination for compensation purposes.  In the absence of 
chronic disability, the Board concludes that service 
connection for a chronic sinus disorder to include sinusitis 
is not warranted.  


ORDER

Service connection for a chronic sinus disorder to include 
sinusitis is denied.  



____________________________________________
J. T. Hutcheson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


